UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS


NO . 03-1452(E)

HELEN COLEMAN ,                                                APPELLANT ,

           V.


R. JAMES NICHOLSON ,
SECRETARY OF VETERANS AFFAIRS,                                 APPELLEE.


                         Before HAGEL, MOORMAN, and DAVIS, Judges.

                                              ORDER

         On July 9, 2007, the Veterans Law Group (movant) filed an unopposed motion for leave to
file a late brief as amicus curiae pursuant to Rule 29 of this Court's Rules of Practice and Procedure.
The movant argues that it became aware of the appeal last week, and it seeks to file a brief because
of this case's potential to affect many claimants.

       However, Rule 29 provides that the amicus brief "must be filed within the time allowed the
party whose position the amicus curiae supports unless the Court permits later filing." See U.S. VET.
APP. R. 29(a). Here, the movant seeks to file an amicus brief nearly five months beyond the time
period denoted in the Court rules. Because of the late filing and the advanced stage of the Court's
adjudication of the case, the motion will be denied, and the Clerk will return the submitted brief to
the movant.

          Upon consideration of the foregoing, it is

          ORDERED that the unopposed motion for leave to file an amicus brief is DENIED. It is
further

        ORDERED that the movant's brief is not accepted for filing. The Clerk of the Court is
directed to return the brief to counsel with this order.

DATED: July 16, 2007                                   PER CURIAM.